DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 17-20 in the reply filed on 07/07/2022 is acknowledged. Claims 1-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Specification
The disclosure is objected to because of the following informalities: the Brief Description of the Drawings section refers to Figures 2 and 3 as plots illustrating the growth of occlusions in nozzles [0030]-[0031]. Figure 2 of the instant application is an illustration of the nozzle, not the referenced plot, and there is no Figure 3.
Appropriate correction is required.

Claim Interpretation
In view of the specification, the distinction between a “coating” (claim 19) and an “intermediate sacrificial material” (claim 20) appears to be based on a relative permanence of the material in the nozzle. In other words, the intermediate sacrificial material is effectively a temporary coating in that it coats the treated surface(s) after treatment but is displaced or dissolved during jetting ([0051]-[0055]). This interpretation is supported by the statement that, “the intermediate sacrificial material introduced into the nozzle does not form a coating during normal printing operations or processes,” in [0055] (emphasis added). On the other hand, as described in the specification in [0057], “the term or expression ‘coating’ may refer to a physical barrier that separates an original or native surface of the nozzle from a build material (e.g., molten metal) flowing through and/or contained in the nozzle.” 
The specification describes that when the nozzle and its surfaces are free or substantially free of a coating, the surfaces and/or respectively modified portions of the nozzle may directly contact the build material (e.g., molten metal) flowing through or contained in the nozzle [0057].
Accordingly, a “coating” is interpreted as a coating which is intended to provide a barrier between a native or untreated nozzle surface and a build material, and an “intermediate sacrificial material” is interpreted to encompass a non-permanent material contacting, or coating, a surface of the nozzle.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 17-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lim, US 8474141, provided in Applicant’s IDS.

Lim describes surface modification of a nozzle of a liquid dispenser used for manufacturing a liquid-crystal display (Col. 1, lines 17-21). Lim discloses a liquid crystal dispenser 100 including inkjet head 110 with nozzle 111 and outlet 113 (Fig. 4, Col. 6, lines 6-24). The nozzle has an inner surface and an outer surface (Fig. 4), wherein the inner surface defines an inner volume of the nozzle (inner volume accommodating liquid crystal material, Fig. 4). The nozzle 111 (including both surfaces) is modified by a method of surface processing including a plasma treatment step wherein the surface of the nozzle obtains hydroxyl (-OH) functional groups (Col. 6, lines 42-64, Fig. 6). Figs. 7A-7B and 8A-8B show a contact angle on the nozzle surface before and after plasma treatment, showing that the nozzle surface after plasma treatment has a contact angle of less than 90° (Col. 8, lines 60-67; about 9° in Fig. 7B - Col. 9, lines 11-14; Col. 9, lines 45-53; about 10° in Fig. 8B - Col. 9, lines 63-66).
At this point in the process, the nozzle of Lim meets each of the claimed limitations of claims 17-18 and would not be distinguishable from the presently claimed invention.

Claim(s) 17-18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fielder et al., US 8793873. Evidentiary support is provided by a figure depicting hydrophilic wetting conditions from Simpson et al., Superhydrophobic materials and coatings: a review.

Fielder discloses a method of providing a printhead assembly having a hydrophilic ink pathway (Abstract). Fielder describes that it is desirable for these pathways to have hydrophilic surfaces (Col. 2, lines 4-6; Col. 9, lines 8-11), and surfaces of a printhead assembly can be plasma activated after fabrication in order to render the surfaces more hydrophilic and increase their wettability (Col. 2, lines 12-17). Fielder describes activation of the surfaces of ink pathways in the printhead assembly using plasma in the nozzles 102 (Col. 12, lines 1-18). Following plasma activation, the surfaces of the nozzle pathways are treated with a chemical solution (EPI solution) to extend the time over which the activated surface remains hydrophilic (Col. 10, lines 15-58, Col. 12, lines 24-26). 

Regarding claim 17, Fielder discloses a nozzle (nozzle 102, Figs. 4-5) for additive manufacturing, comprising a body having an inner surface (inlet 112, Fig. 5) and an outer surface (conduits 114, Fig. 5), wherein the inner surface defines an inner volume of the nozzle (see Fig. 5).
Fielder describes the treated surface is hydrophilic, which is understood in the art to mean the surface comprises a water contact angle of less than 90°, as evidenced by the below figure:

    PNG
    media_image1.png
    417
    651
    media_image1.png
    Greyscale

The claimed range of greater than 1° and less than about 90° falls entirely within the known hydrophilic range of less than 90°, rendering the claimed range anticipated by Fielder. Accordingly, Fielder discloses the inner surface of the nozzle comprises a water contact angle of greater than 1° and less than about 90°

Regarding claim 18, Fielder discloses a nozzle (nozzle 102, Figs. 4-5) for additive manufacturing, comprising a body having an inner surface (inlet 112) and an outer surface (conduits 114), wherein the inner surface defines an inner volume of the nozzle (see Fig. 5), and wherein the inner surface of the nozzle is subjected to a surface treatment (plasma activation treatment, Col. 5, lines 6-7; Col. 12, lines 1-7) such that the inner surface comprises increased free radicals and/or polar functional groups as compared to an untreated surface of the nozzle (hydroxyl groups generated by plasma activation, Col. 5, lines 3-7).

Regarding claims 17-18, when reading the preamble in the context of the entire claim, the recitation of “for additive manufacturing” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02. The prior art printhead nozzle is capable of performing the intended use of additive manufacturing by applying drops of material successively in layers.

Regarding claim 20, Fielder discloses the nozzle of claim 18, further comprising an intermediate sacrificial material disposed in the inner volume of the nozzle (EPI solution/film, Col. 12, lines 25-30).
The thin EPI film eventually dissolves in the presence of print material (e.g., Col. 16, lines 13-19) and serves the same purpose as the intermediate sacrificial material described in the specification of preserving the functionality imparted to the treated surface by the plasma treatment before the nozzle is put into use (instant specification – [0051]-[0052], [0055]). The EPI treatment inhibits relaxation of the activated surfaces and is an alternative to keeping the printhead primed with fluid after fabrication and during packaging and shipping (Col. 18, lines 13-35).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fielder, as applied above.

Regarding claim 19, Fielder discloses the nozzle of claim 18. Fielder does not explicitly disclose a coating is not disposed on the inner surface and the outer surface of the nozzle.
However, Fielder makes no indication that a coating is disposed on the inner surface (112) or the outer surface (114) in line with the description of a coating in the instant specification. Since the surfaces are treated to improve wettability (Col. 9, lines 8-11; Col. 12, lines 1-31), it would be advantageous to not dispose a coating on the surfaces in order to allow the hydrophilized treated surfaces to ultimately interact with the print material. Accordingly, it would have been obvious to one of ordinary skill in the art that a coating is not disposed on the inner surface and the outer surface of the nozzle because there is no teaching of a coating on these surfaces and the activated/hydrophilized surfaces are intended to interact with the print material.
A different surface (nozzle plate 115) has a coating.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yang et al., CN 108995204 A, disclose a melt-inertia ejecting component and additive manufacturing system for liquid metal printing, where in some embodiments a reservoir and nozzle are surface treated to improve wettability.
Sachs et al., US 20170252823 A1, discloses a system for magnetohydrodynamic metal printing. The reference describes a wettable throat, through which liquid metal moves, adjacent to the discharge orifice.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GROUX whose telephone number is (571)272-7938. The examiner can normally be reached Monday - Friday: 9am - 6pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on (571) 270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.L.G./Examiner, Art Unit 1754                                                                                                                                                                                                        
/SEYED MASOUD MALEKZADEH/Primary Examiner, Art Unit 1754